DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the objection of claim 1 have been fully considered and are persuasive. The objection of claim 1 has been withdrawn.
Applicant’s arguments with respect to the 103 rejections have been fully considered and are persuasive.  The 103 rejections of claims 1 and 3 have been withdrawn. 

Allowable Subject Matter
Claims 1 and 3 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to disclose and would not have rendered obvious the subject matter of claim 1.
US 2006/0135872, hereinafter Karo, teaches a blood pressure measuring device (Fig. 2, blood pressure monitor 100) comprising: a device main body (main body 110); a curler (curled elastic member 160) configured to bend along a circumferential direction of a wrist of a living body (para [0062]), the curler including a first end separated from a second end (Fig. 2, end of 160 in upper left portion and end of 160 in lower left portion), the curler being configured to contact a portion of the wrist at least between a dorsal side of the wrist and a Palmer side of the wrist (Fig. 2, right portion of curled member 160 can come into contact with wrist portion between dorsal side and palmar side), and the curler is configured to be fixed to the device main body (Fig. 2); a strap provided to the device main body (outer cover 142), the strap being configured to cover an outer surface of the curler (Fig. 2), and the strap is configured to be mounted on the wrist (para [0059]); and a sensing/pressing cuff configured to be arranged on the Palmer side of the wrist, in a region of the wrist with arteries (Fig. 2, air bag 150).
Karo does not teach a back plate provided on a side of the sensing cuff nearer to the curler and extending in a circumferential direction of the wrist; a rubber plate provided on a side of the back plate nearer to the curler and configured to elastically deform; a pressing cuff provided between the curler and the rubber plate and configured to press the sensing cuff; a pulling cuff provided on a side of the curler configured to face the living body and configured to be arranged on the dorsal side of the wrist; and a flat plate provided between the curler and the pressing cuff and configured to be arranged in a region of the wrist where a tendon exists.
US 6336901, hereinafter Itonaga, teaches a blood pressure measuring device (Fig. 2, cuff 20) comprising: a curler (band 13) configured to bend along a circumferential direction of a wrist of a living body (Fig. 2); a sensing cuff configured to be arranged on the palmar side of the wrist, in a region of the wrist with arteries (air bag 11); a back plate (intervening member 14, Col. 7 lines 31-34) provided on a side of the sensing cuff nearer to the curler and extending in a circumferential direction of the wrist (Fig. 2); and a pressing cuff (air bag 12) provided between the curler and the back plate (Fig. 2) and configured to press the sensing cuff (Col. 7 lines 25-40).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Karo to comprise a pressing cuff provided between the curler and the back plate and configured to press the sensing cuff, as taught by Itonaga, as a simple substitution of Itonaga’s sensing cuff and pressing cuff for Karo’s sensing/pressing cuff to obtain the predictable result of having a cuff for sensing and a cuff for pressing against a wrist, as Karo’s sensing/pressing cuff already performed both sensing and pressing so it would have been obvious to have each function performed individually. Additonally, it would have been obvious to modify Karo to comprise a back plate provided on a side of the sensing cuff nearer to the curler and extending in a circumferential direction of the wrist, as taught by Itonaga, in order for the pressing air bag to uniformly exert pressure on the sensing air bag (Itonaga Col. 7 lines 25-30).
Karo as currently modified by Itonaga does not teach a rubber plate provided on a side of the back plate nearer to the curler and configured to elastically deform.
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Karo and Itonaga to further comprise a rubber plate provided on a side of the back plate nearer to the curler and configured to elastically deform as a mere duplication of parts, specifically a duplication of intervening member 14 (Itonaga Col. 7 lines 31-34) for the expected result of having an overall thicker layer of intervening members 14 to allow the pressing air bag 12 to uniformly exert pressure on the sensing air bag 11. See MPEP 2144.04(VI)(B).
Karo as currently modified by Itonaga does not teach a pulling cuff provided on a side of the curler configured to face the living body and configured to be arranged on the dorsal side of the wrist.
US 7153270, hereinafter Sano, teaches a blood pressure measuring device (measuring portion 5, Fig. 7) comprising a sensing cuff configured to be arranged on the palmar side of the wrist, in a region of the wrist with arteries (air bag 13 can be arranged in a region of a wrist where arteries exist); a pressing cuff (Fig. 7, one air bag 8) provided between a curler (shell 6) and configured to press the sensing cuff (Fig. 7); and a pulling cuff (another air bag 8, opposite to the pressing cuff) provided on a side of the curler configured to face the living body (see Fig. 7) and configured to be arranged on the dorsal side of the wrist (one of the air bags 8 can be arranged on the dorsal side of a wrist).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Karo and Itonaga to further comprise a pulling cuff provided on a side of the curler configured to face the living body and configured to be arranged on the dorsal side of the wrist, as taught by Sano, as a simple substitution of Sano’s cuff on the dorsal side for Karo and Itonaga’s portion of cuff that extends onto the dorsal side of the wrist (see Karo Fig. 2, airbag 150 has a portion that is arranged on the dorsal side of the wrist) to obtain the predictable result of having an airbag that can push against the dorsal side of the wrist.
Karo as currently modified by Itonaga and Sano does not teach a flat plate provided between the curler and the pressing cuff and configured to be arranged in a region of the wrist where a tendon exists.
US 2018/0199830, hereinafter Basu, teaches a tonometer comprising a flat plate (solid plate 1026) configured to be arranged in a region of the wrist where a tendon exists (Fig. 10, para [0052]).
However, the prior art of record fails to disclose the flat plate being provided between the curler and the pressing cuff. It is this ordered combination that is novel and non-obvious in view of the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456. The examiner can normally be reached M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.W./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791